                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICHARD GLOVER, et al,

              Plaintiffs,                                No. 2:19-cv-13406

v.                                                       Hon. Terrance G. Berg

MONICA RIVAS, et al,                                     Mag. Michael J. Hluchaniuk

              Defendants,


Keith Altman (P81702)                                      James T. Farrell (P35400)
THE LAW OFFICE OF KEITH ALTMAN                             Sara E. Trudgeon (P82115)
Attorney for Plaintiffs                                    Assistant Attorneys General
33228 W 12 Mile Rd, Suite 375                              Mich. Dept. of Attorney General
Farmington Hills, MI 48334                                 Attorneys for MDOC Defendants
(516) 456-5885                                             MDOC Division
kaltman@lawampmmt.com                                      P.O. Box 30217
                                                           Lansing, MI 48909
Ronald W. Chapman Sr., M.P.A., LL.M. (P37603)              517-335-3055
Devlin K. Scarber (P64532)                                 farrellj@michigan.gov
CHAPMAN LAW GROUP                                          trudgeons@michigan.gov
Attorneys for Defendants Dione Wright, N.P., Frederick
Herro, M.D., and Victoria Hallett, D.O.
1441 West Long Lake Rd., Suite 310
Troy, MI 48098
(248) 644-6326
rchapman@chapmanlawgroup.com
__________________________________________________________________


                      JOINT RULE 26(f) DISCOVERY PLAN

       NOW COME the parties, by and through their respective counsel, and submit

the following:


                                              1
 A. Brief Summary of the Case

                                Plaintiff’s Summary

       Because the Court has already ruled on the motions to dismiss in this matter,

Plaintiff relies on the introductions already before the Court in ECF’s 43 and 45.



                           MDOC Defendants’ Summary

      The Court familiarized itself with with the Plaintiffs’ 78-page, 317 paragraph,

11-count First Amended Complaint when reviewing Defendants’ Motions to

Dismiss. The original Complaint named 66 defendants; the First Amended

Complaint names 46 defendants. After the Court ruled on Defendants’ Motions to

Dismiss, four counts remain (I-IV) against 30 current or former MDOC employees,

and one count remains against one Corizon-employed defendant.

      With respect to the MDOC Defendants, the claims run the gamut from First,

Fourth, and Eighth Amendment claims. It seems plaintiff and his wife have their

constitutional rights violated every time they interact with prison officials (all of the

claims arise at the Cotton Correctional Facility (JCF) in Jackson, Michigan; Plaintiff

have namedd approximately 20% of the JCF staff in this lawsuit. They claim the

harassment and retaliation are an ongoing and constant occurrence.

      Many of Richard Glover’s claims stem from him falling out of his bed in July

2019. He claims he suffered serious neurological injury as a result of the fall. He

                                           2
was provided extensive and expensive medical care, both inside the prison and with

outside specialists, yet his claims of serious and ongoing neurological problems have

not been confirmed by his treating physicians. Plaintiff continues to demand special

treatment within the prison; many of his claims involved failing to receive special

treatment for his nonexistant neurological problems, which he attributes to deliberate

indifference and retaliation.

      Glover’s wife, who often visits her husband at the prison, claims she is

mistreated by prison staff by being made to wait to enter the front gate of the prison,

and by being searched at the front gate, which she claims violated her First and

Fourth Amendment rights.

      The MDOC Defendants have filed an answer to the First Amended Complaint

wherein all allegations of of liability have been denied, and a number of affirmative

defenses have been asserted including failure to exhaust administrative remedies.

                   Defendant Dr. Victoria Hallett’s Summary

      Based upon the Court’s Opinion and Order dated March 15, 2021 (ECF No.

58), all Corizon Defendants other than Dr. Victoria Hallett, D.O., are dismissed with

prejudice. Also, the court dismissed with prejudice the bulk of Plaintiff’s claims

against Dr. Hallett. The only remaining allegation against Defendant Dr. Hallett is

an Eighth Amendment deliberate indifference claim under Count V of Plaintiff’s

Complaint regarding a single medical examination taking place on August 20, 2019


                                          3
during which Plaintiff claims that Dr. Hallett sexually assaulted him during a rectal

examination which Plaintiff consented to for purposes of medical treatment of his

claimed injuries and presenting medical conditions and complaints. Dr. Hallett

denies that she assaulted Plaintiff or acted with deliberate indifference regarding

Plaintiff’s care in any manner whatsoever and denies that any conduct by her was a

proximate cause of Plaintiff’s alleged injuries.

      Plaintiff’s claims against Dr. Hallett are without merit. According to medical

records, on August 20, 2019, Plaintiff presented to Dr. Hallett stating that he had

“tingling and numbness” in his left leg, which he stated had persisted since his injury

in which he allegedly fell and was treated at the emergency room several days earlier.

During his August 20, 2019 visit, he stated that he had “throbbing pain” in his low

back. He further stated that he “feels as if he cannot defecate as he did before and

that not all his stool evacuates.” Because Plaintiff’s subjective complaints and

trauma-related symptoms could have been neurological in nature (i.e., low back

pain, tingling, numbness, loss of sensation while defecating), a rectal examination

was required to rule out serious neurological damage such as cauda equina syndrome

and to determine if a possible transport to the emergency department was necessary

for further testing and neurological intervention. On August 20, 2019, prior to the

examination, Dr. Hallett explained to Plaintiff the reason for the rectal examination.

Dr. Hallett’s pre-examination discussion with Plaintiff, as well as the examination,


                                          4
was properly witnessed by another medical professional. Per protocol, certain

medical procedures must have a witness present. During the August 20, 2019

medical visit, Plaintiff had no complaints regarding the rectal examination, neither

before nor after he was examined. After Plaintiff later made baseless complaints

regarding the examination, he was examined pursuant to the Michigan Department

of Corrections’ Prison Rape Elimination Act (PREA) protocol, where it was found

that there were no signs of digital penetration to his rectum, and no signs of trauma

to his penis, urethra, scrotum, testicles, or rectum. It was further verified by

witnesses that the reason for the rectal examination had been explained to Plaintiff

before he agreed to undergo the examination. Plaintiff’s allegations regarding the

rectal examination are completely false. Respectfully, this court declined to take the

medical records into consideration when ruling on Defendant Wright’s, Herro’s, and

Hallet’s Motion to Dismiss, finding: “While clearly relevant to the factual question

of Defendant Hallett’s intent, this explanation may not be considered at the motion

to dismiss stage, because the Court must take the allegations as true. (ECF No. 58,

PageID.1026).

 B. Subject Matter Jurisdiction

    Jurisdiction is based on federal question jurisdiction as contemplated by 28

    U.S.C. § 1331, which extends jurisdiction of all civil actions arising under the

    “constitution, laws and treaties of the United States” to federal courts. The


                                          5
  federal law at issue in this instance is 42 U.S.C. § 1983, as alleged in Plaintiff’s

  Complaint.

C. Relationship of this Case to Other Cases

     Tina Glover filed a lawsuit in the Jackson County Circuit Court asserting

   claims under the Elliot-Larson Civil Rights Act against several of the same

   defendants that she sues in this federal civil rights case. The state-court case has

   been stayed pending the outcome of this case.

   Contemplated Amendments to the Pleadings

     From Plaintiff’s perspective, there is no known necessity for any amendment

   to the pleadings at this time, however, Plaintiffs reserves the right to seek leave

   to amend the complaint if necessary, pursuant to information and records

   obtained through the course of discovery.

     Defendant Dr. Hallett may seek to file a counter-claim against Plaintiff

   pursuant to Fed. R. Civ. P. 13 regarding Plaintiff’s false allegations of sexual

   assault and/or may file a separate lawsuit against Plaintiff.         Furthermore,

   Defendant Hallett reserves the right to seek leave to amend her pleadings if

   and/or as necessary, pursuant to information and records obtained through the

   course of discovery.

D. Anticipated Discovery Disputes




                                          6
From Plaintiffs’ Perspective:

  The parties do not anticipate any discovery disputes at this time. The parties

agree on the following, subject to the approval of the Court:

   1. Because of the large number of defendants and other possible witnesses,

      the parties request to waive the ten deposition limit, subject to the parties

      being reasonable in the number of depositions. Any party reserves the

      right to ask the Court to limit the number of depositions in the future.

   2. The parties will attempt to develop a questionnaire that will be filled out

      by MDOC defendants not under oath to help limit whether that party

      needs to be deposed or may even be dismissed from the case without

      prejudice subject to the filing date of the initial complaint for statute of

      limitations purposes. If they are dismissed from the case, Plaintiff must

      seek leave to bring them back into the case.

   3. Plaintiff intends to issue non-party subpoenas to take 30(b)(6) depositions

      of the MDOC and Corizon. Defendants reserve the right to object to these

      subpoenas.

The parties agree in good faith to work together for the scheduling of all

necessary depositions. The parties further agree to attempt to resolve any

discovery disputes that may arise amongst themselves before filing a motion

with this Court.


                                      7
From the MDOC Defendants’ Perspective:

  For the most part the MDOC Defendants agree with Plaintiffs’ statements

regarding discovery. However, they object to Plaintiffs’ plan to schedule

30(b)(6) depositions of the MDOC relative to the claims asserted in the First

Amended Complaint. As explained to Plaintiffs’ counsel (which Plaintiffs’

counsel already knew), §1983 liability is not based on respondeat superior, nor

is it based on state policies and procedures (when suing state actors in their

individual capacities). Liability in this case is based on the conduct of the

individual defendants. Based on the nature of the allegations in this case, no one

person from the MDOC (a nonparty) would have personal knowledge of these

allegations; no one within the MDOC is omniscient. Thus, demanding 30(b)(6)

depositions in this case would be fruitless, and a waste of very limited resources.

From Defendant Dr. Hallett’s perspective:

  Since, as a result of the Court’s ruling on Defendant Wright’s, Herro’s, and

Hallet’s Motion to Dismiss, there is now only one claim against Defendant Dr.

Hallett limited to a single event occurring on August 20, 2019, it would be

patently unfair to force Dr. Hallett to remain in a case in which Plaintiff is suing

approximately thirty (30) individual Defendants from the MDOC for separate

and isolated claims concerning these MDOC officials’ and corrections officers’

alleged actions, which include:


                                       8
  refusing to allow Mrs. Glover to bring a baby blanket and bottle to visit
  the inmate; groping Mrs. Glover’s breasts and genital area during
  searches; strip searching the Glovers’ baby (by forcing Mrs. Glover to
  change him in the presence of corrections officers); retaliation against
  the Glovers for complaints and grievances made against the corrections
  officers; refusing the Glovers the right to speak with supervisors
  regarding corrections officers’ conduct during visits; failing to respond
  to the Glovers’ complaints; retaliation against Mr. Glover by
  transferring him to an upper peninsula facility to make it difficult for
  his wife and infant son to visit; retaliation against Mr. Glover by placing
  him in segregation; failing to provide Mr. Glover with misconduct
  hearing reports; writing false misconduct tickets against Mr. Glover;
  performing improper retaliatory shakedowns and cell searches of Mr.
  Glover; withholding and then rejecting Mrs. Glover’s mail to Mr.
  Glover; falsely labelling Mrs. Glover’s JPay messages/photos to Mr.
  Glover as being impermissible and sexually inappropriate; denying the
  Glovers’ infant son the use of his “sippy” cup and to properly heat up
  his food and sit next to the toy section during visits; wrongfully holding
  up Mr. Glover’s account funds by the taking too long to process their
  email; threatening to terminate Mrs. Glover’s visits if she complained
  or asked to speak with supervisors regarding gate officer conduct
  during her visits; stealing a photograph of Mrs. Glover from Mr.
  Glover’s cell while he was at Henry Ford Hospital; improperly
  providing chairs as opposed to ladders to inmates for accessing the top
  bunks; assaulting/pinching Mr. Glover and making him stand
  continuously; refusing to allow Mrs. Glover to bring legal documents
  to Mr. Glover; etc.

  Therefore, Defendant Dr. Hallett does not agree that Plaintiff’s proposed

discovery plan, which primarily concerns the numerous claims that he has

alleged against the MDOC and are far beyond the August 20, 2019 event with

Dr. Hallett, is necessarily relevant or appropriate as to the single August 20,

2019 event for which Dr. Hallett remains in the case. Dr. Hallett would ask this

court to consider severing Plaintiff’s lawsuit against her, as the joinder of


                                      9
  Plaintiff’s claims against the MDOC Defendants and Dr. Hallett would now

  become unworkable, extend far outside the same transaction and occurrence,

  and having to participate in such extensive discovery that is unrelated to the

  claims against Dr. Hallett would cause her undue burden and expense.

     Defendant Dr. Hallett is in agreement with the MDOC’s position regarding

  Plaintiffs’ plan to schedule 30(b)(6) depositions, and particularly objects to any

  30(b)(6) depositions that Plaintiff may intend to schedule of Corizon in this

  matter. Plaintiff has asserted no Monell claim against Corizon in this matter and

  by well-settled law, Corizon is not vicariously liable for the individual acts of

  its employees. Additionally, Defendant Dr. Hallett objects to the expansive

  use of Fed. R. Civ. P. 30(b)(6) depositions. Also, should it become necessary,

  Defendant will raise the defense of the Patient Safety and Quality Improvement

  Act of 2005 as a complete bar to the discovery of morbidity/mortality review

  and quality improvement reviews/determination or actions. Furthermore,

  Defendant Dr. Hallett will seek to obtain protective orders as necessary in this

  case regarding various documents that may be requested.

E. Alternative Dispute Resolution

  The parties are agreeable to discussing voluntary non-binding facilitation after

  the parties’ depositions have been taken in this matter, however, at this time it

  is our joint view that alternative dispute resolution, arbitration, early


                                       10
    facilitation/mediation and early Settlement Conference, are not in the best

    interest of the parties hereto.

F. Anticipated Motion Practice

    The parties acknowledge that the E.D. Mich. L.R. 7.1(a) requires the moving

    party to ascertain whether the motion will be opposed. All motions shall

    affirmatively state the efforts of the moving party to comply with the obligation

    created by Rule 7.1(a). The parties further acknowledge that all motions,

    responses and replies and their supporting briefs must be filed according to the

    schedule set forth in E.D. Mich. LR 7.1(e), unless the Court orders otherwise.

G. Settlement

    There have been no offers of settlement or discussions regarding same as of the

    date of filing this joint report.

H. Proposed Dates for Case Management and Scheduling Order

    Because of the numerous defendants in this matter, the parties anticipate that

discovery may be complex. The Parties have agreed to work cooperatively to

optimize discovery and minimize the burden. As such, the parties propose the

following dates and deadlines:

             i.     Discovery Opens                       April 19, 2021
             ii.    Fact Discovery Cut-Off:               December 31, 2021
             iii.   Rule 26 (a)(1) Initial Disclosures:   May 15, 2021
             iv.    Plaintiff Expert Reports:             February 15, 2022
             v.     Plaintiff Expert Depositions By:      April 1, 2022
             vi.    Defendant Expert Reports:             May 1, 2022
                                           11
             vii.    Defendant Expert Depositions By:        June 15, 2022
             viii.   Dispositive Motions Filed By:           August 15, 2022
             ix.     Oppositons to Dispositive Motions By:   September 15, 2022
             x.      Replies to Dispositive Motions By:      September 30, 2022

      From Defendant Dr. Hallett’s perspective:

      Please see Defendant Dr. Hallett’s position as set forth in Section D above.

However, aside from that, Defendant Dr. Hallett agrees that, in light of the thirty

(30) MDOC Defendants remaining in the case and the extensive breadth of claims

against them, the above dates would be reasonable.


Dated: April 16, 2021

      Respectfully Submitted,

By:   /s/ Keith L. Altman                      By:   Keith Altman
      Keith L. Altman (P81702)
      Attorney for Plaintiff

By:   /s/ James T. Farrell                     By:   James Farrell
      Sara E. Trudgeon (P82115)
      Attorney for MDOC Defendants

By:   /s/ Devlin K. Scarber                    By:   Devlin Scarber
      Ronald W. Chapman, Sr. (P37603)
      Devlin K. Scarber (P64532)
      Attorney for Defendant Dr. Hallett




                                          12
                 CERTIFICATE OF SERVICE

I hereby certify that on April 16, 2021, I served the foregoing
document on all parties via electronic filing through the Court’s
electronic filing system CM/ECF.

                       /s/ Keith L. Altman




                               13
